                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Kevin A. Avery and Denise M. Avery,            )
a/k/a Denise W. Murdock, as                    )
assignees of the Estate of Andrzej             )
Furmanski, Deceased,                           )       ORDER
                                               )
               Plaintiff,                      )
                                               )
       vs.                                     )
                                               )
Lahr Agency, LLC, n/k/a REL                    )        Case No. 1:17-cv-265
Agency, LLC,                                   )
                                               )
               Defendant.                      )


       On August 27, 2019, the parties advised the court this case had settled. Accordingly, the

final pretrial conference scheduled for September 4, 2019, and the jury trial scheduled for September

9, 2019, are canceled. Pursuant to Local Civil Rule 41.1, the parties are directed to file their closing

documents on or before September 30, 2019. See D.N.D. Civ. L. R. 41.1.

       IT IS SO ORDERED.

       Dated this 3rd day of September, 2019.

                                                       /s/ Charles S. Miller, Jr.
                                                       Charles S. Miller, Jr., Magistrate Judge
                                                       United States District Court
